Citation Nr: 1629809	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-30 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) on the basis of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from July 1941 to March 1946.  The Veteran died in February 2010.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Subsequently, jurisdiction over the claim was transferred to the Regional Office (RO) in Louisville, Kentucky.

In a September 2014 decision, the Board denied the issue on appeal.  The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an August 2015 Order pursuant to a Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision.  


FINDING OF FACT

A service connected disability caused the Veteran's death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

DIC may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability. 38 U.S.C.A. § 1310 (West 2015); see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  Dependency and indemnity compensation benefits are thus predicated upon an adjudicatory finding that service connection for the cause of the veteran's death is warranted.  Before an award of dependency and indemnity compensation may be made, therefore, service connection for the cause of the veteran's death must be established.

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2015).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2015).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death; rather it must be shown that there was a causal connection.  See 38 C.F.R. §3.312(c) (2015).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See 38 C.F.R. § 3.312(c) (1) (2015); Lathan v. Brown, 7 Vet. App. 359 (1995).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107(b).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background and Analysis

The Veteran's claims file shows that he died in February 2010.  His death certificate documents that his immediate cause of death was respiratory failure.  Pneumonia was listed as a condition leading to the immediate cause of death, and the underlying cause of death was septic shock.  Other significant conditions which contributed to death but did not result in the underlying cause of death included congestive heart failure and COPD. 

At the time of the Veteran's death, he was service-connected for intervertebral disc syndrome and moderate inactive pulmonary tuberculosis. 

The appellant asserts that service connection for the cause of the Veteran's death should be allowed on the theory that his death was due to his service-connected tuberculosis disability.  In this regard, the July 2014 appellant's brief cites medical literature that states that "[t]uberculosis is being increasingly recognized as a cause of acute respiratory distress syndrome (ARDS)." 

The Veteran was hospitalized at a VA hospital for his pulmonary tuberculosis from December 1950 through August 1953 as a result of his active tuberculosis during the early 1950's.  The Veteran underwent a segmental resection of the right lower lobe in October 1951.

The RO provided the Veteran's claims file and relevant clinical history to a VA physician in December 2010 for a medical opinion.  The examiner opined that it was less likely than not that the Veteran's death was caused by or contributed substantially or materially to by his service-connected inactive moderately advanced pulmonary tuberculosis.  The VA examiner noted that tuberculosis was not mentioned as an immediate of significant contributing cause of death on the Veteran's death certificate.  He also noted that a review of records from the Veteran's final hospital admission in February 2011 which indicated that pneumonia was the cause of the Veteran's septicemia, and that a chest x-ray taken upon arrival showed pneumonia in the left lower lobe, suggesting that the left side, and not the right (which was the site of the Veteran's tuberculosis), was primarily involved.  Moreover, a prior x-ray in June 2008 did not identify any active tuberculosis.  Finally, he stated that pulmonology consult notes indicated that the overwhelming cause of the Veteran's continued respiratory symptoms was his severe COPD, rather than any ongoing residuals of his tuberculosis. 

In a February 2016 opinion, a private physician certified in Internal Medicine and Pulmonology and a Fellow of the American College of Chest Physicians (FCCP), noted that during service, the Veteran was severely injured to the point where he was returned to the United States for therapy.  His post therapy course was complicated by pneumonia.  He was diagnosed with advanced active tuberculosis and his therapy for tuberculosis was over 2 years.  His lung disease progressed to the point where thoracic surgery was needed to treat the cavitary lung disease that resulted from the tuberculosis.  

Records revealed that his shortness of breath continued after the therapy.  He was evaluated with pulmonary function tests after his right upper and lower lobectomies and the studies were compatible with moderately severe restrictive ventilatory defect with an obstructive component.  The physician also noted that records revealed that he had esophageal dysmotility and the records noted frequent episodes of choking which would suggest severe gastric reflux.  This problem would place him at risk for aspiration.  His terminal event was documented to be pneumonia complicated by sepsis and cardiac failure as well as multisystem organ failure.  

The physician noted that the Veteran's smoking history appeared to be minor and thus the COPD which was recorded was probably a minor component in the lung disease.  The terminal event suggested pneumonia in the left lung.  The pattern was highly suspicious for a massive gastric aspiration.  His course was complicated by severe sepsis with multi-organ failure.  The severity of the respiratory failure was increased due to the markedly compromised right lung function which was reflective of the previous surgeries to treat his service-connected tuberculosis.  This rendered his ability to adequately oxygenate himself poor and also placed a high stress on his cardiac function.  The compromise was the direct result of the sequelae from his service-connected tuberculosis (not the active tuberculosis but rather the loss of lung tissue and function due to the infection and the surgeries to treat the tuberculosis).  

As a result, the physician opined that it was at least as likely as not that the Veteran's service-connected tuberculosis involved active process affecting a vital organ (the lungs) that resulted in debilitating effects and general impairment to his health to an extent that it rendered the Veteran materially less capable of resisting the effects of the conditions listed as his causes of death.  His tuberculosis, although inactive, still compromised a vital organ (his lungs) an on-going and progressive basis.  It may have also affected his cardiac function leading a right sided cardiac compromise.  The physician concluded that while the Veteran's service-connected tuberculosis was not active, the net result of the damage caused by the disease and the treatment of the disease (reduced lung function), was at least as likely as not a contributory cause of his death.

There is at least an approximate balance of evidence as to whether the Veteran's service-connected disabilities substantially or materially contributed to the Veteran's death.

The Board notes that there are conflicting opinions as to whether the Veteran's service-connected disabilities substantially or materially contributed to the Veteran's death.  However, as noted above, in its August 2015 JMR, the parties found that in its September 2014 denial, the Board erroneously relied upon the inadequate opinion of December 2010 VA examiner.  

The JMR noted that the December 2010 VA opinion was inadequate.  While the February 2016 opinion did not specifically address whether the Veteran's service-connected tuberculosis and its residuals were related to his COPD, the physician, in a thorough opinion where he provided significant rationale, did indicate that it was at least as likely as not that the residuals of the Veteran's service-connected tuberculosis made him materially less capable of resisting the effects of the conditions that caused his death.  Notably, the physician found that the severity of the Veteran's terminal respiratory failure was increased due to the markedly compromised right lung function which was reflective of the previous surgeries to treat his service-connected tuberculosis.  

There is an approximate balance of positive and negative evidence regarding the question of whether the service-connected disabilities substantially or materially contributed to the Veteran's death.  Resolving reasonable doubt in the appellant's favor, DIC on the basis of service connection for the cause of death is granted.


ORDER

Entitlement to DIC based on service connection for the cause of the Veteran's death is granted. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


